Exhibit 10.4

Siebel Systems, Inc.
Restricted Stock Unit Grant Notice


([1996/1998] Equity Incentive Plan)



Siebel Systems, Inc. (the "Company"), pursuant to Section 8 of its Siebel
Systems, Inc. [1996/1998] Equity Incentive Plan (the "Plan"), hereby awards to
Employee a Restricted Stock Unit covering the number of shares (the "Shares")
set forth below (the "Award"). This Award shall be evidenced by a Restricted
Stock Unit Award Agreement (the "Award Agreement"). This Award is subject to all
of the terms and conditions as set forth herein and in the applicable Award
Agreement, the Plan, and the Employee's Restricted Stock Unit Election Agreement
(the "Election Agreement"), all of which are attached hereto and incorporated
herein in their entirety.

Employee:

 

__________________________

Date of Grant:

 

__________________________

Number of Shares subject to Award:

 

__________________________

Purchase Price per Share:

 

__________________________

Total Purchase Price:

 

__________________________

Vesting Schedule

:



Additional Terms/Acknowledgements:

The undersigned acknowledges receipt of, and understands and agrees to, this
Grant Notice, the Award Agreement and the Plan. Employee further acknowledges
that as of the Date of Grant, this Grant Notice, the Award Agreement, the
Election Agreement and the Plan set forth the entire understanding between
Employee and the Company regarding the acquisition of Shares and supersede all
prior oral and written agreements on that subject with the exception of (i)
Awards previously granted and delivered to Employee under the Plan, and (ii) the
following agreements only:



Other Agreements:

 

__________________________

 

 

__________________________



Siebel Systems, Inc.

Employee:



By: __________________________

__________________________

Signature

Signature



Title: __________________________

Date: __________________________

Date: __________________________

 

Attachments

: Award Agreement, Election Agreement, and Siebel Systems, Inc. [1996/1998]
Equity Incentive Plan






--------------------------------------------------------------------------------




Attachment I
Award Agreement




--------------------------------------------------------------------------------




Siebel Systems, Inc.
[1996/1998] Equity Incentive Plan
Restricted Stock Unit Award Agreement

 

Pursuant to the Restricted Stock Unit Grant Notice ("Grant Notice") and this
Restricted Stock Unit Award Agreement ("Agreement"), Siebel Systems, Inc. (the
"Company") has awarded you a Restricted Stock Unit pursuant to Section 8 of the
Siebel Systems, Inc. [1996/1998] Equity Incentive Plan (the "Plan") for the
number of Shares as indicated in the Grant Notice (collectively, the "Award").
Defined terms not explicitly defined in this Agreement but defined in the Plan
shall have the same definitions as in the Plan.

The details of your Award are as follows.

Purchase Price.

The purchase price for each Share shall be $0.001.



Vesting

. Subject to the limitations contained herein, your Award shall vest as provided
in the Grant Notice.



Dividends.

You shall be entitled to receive payments equal to any cash dividends and other
distributions paid with respect to a corresponding number of Shares covered by
your Award, provided that if any such dividends or distributions are paid in
Shares, the Fair Market Value of such Shares shall be converted into additional
Shares covered by the Award, and further provided that such additional Shares
shall be subject to the same forfeiture restrictions and restrictions on
transferability as apply to the Awards with respect to which they relate.



Distribution of Shares of Common Stock

. The Company shall deliver to you a number of Shares of the Company's Common
Stock ("
Stock
") equal to the number of vested Shares subject to your Award, including any
additional Shares received pursuant to Section 3 above, on the date or dates
that you elect (the "
Settlement Date
"). If such deferral election is made, the Committee shall, in its sole
discretion, establish the rules and procedures for such deferrals.



Number of Shares

. In the event of a subdivision of the outstanding Stock, a declaration of a
dividend payable in Shares, a declaration of a dividend payable in a form other
than Shares in an amount that has a material effect on the value of Shares, a
combination or consolidation of the outstanding Stock into a lesser number of
Shares, a recapitalization, a spinoff, a reclassification or a similar
occurrence, the Committee shall make appropriate adjustments in the number of
Shares covered by your Award.



Securities Law Compliance

. You may not be issued any Shares under your Award unless the Shares are either
(i) then registered under the Securities Act or (ii) the Company has determined
that such issuance would be exempt from the registration requirements of the
Securities Act. Your Award must also comply with other applicable laws and
regulations governing the Award, and you shall not receive such Shares if the
Company determines that such receipt would not be in material compliance with
such laws and regulations.



Restrictive Legends.

The Shares issued under your Award shall be endorsed with appropriate legends,
if any, determined by the Company.



Transferability.

Your Award is not transferable, except by will or by the laws of descent and
distribution. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to receive any
distribution of Shares pursuant to Section 4 of this Agreement.



Award not a Service Contract

. Your Award is not an employment or service contract, and nothing in your Award
shall be deemed to create in any way whatsoever any obligation on your part to
continue in the service of the Company or a subsidiary, or on the part of the
Company or a subsidiary to continue such service. In addition, nothing in your
Award shall obligate the Company or a subsidiary, their respective stockholders,
boards of directors or Employees to continue any relationship that you might
have as an Employee of the Company or a subsidiary.



Unsecured Obligation

. Your Award is unfunded, and as a holder of a vested Award, you shall be
considered an unsecured creditor of the Company with respect to the Company's
obligation, if any, to issue Shares pursuant to this Agreement. You shall not
have voting or any other rights as a stockholder of the Company with respect to
the Shares purchased pursuant to this Agreement until such Shares are issued to
you pursuant to Section 4 of this Agreement. Upon such issuance, you will obtain
full voting and other rights as a stockholder of the Company. Nothing contained
in this Agreement, and no action taken pursuant to its provisions, shall create
or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.



Withholding Obligations.



(a)

On or before the time you receive a distribution of Shares pursuant to your
Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from, at the Company's election, the Shares,
payroll and any other amounts payable to you and otherwise agree to make
adequate provision for any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or a subsidiary, if any,
which arise in connection with your Award.



(b)

Unless the tax withholding obligations of the Company and/or any subsidiary are
satisfied, the Company shall have no obligation to issue a certificate for such
Shares.



Notices

. Any notices provided for in your Award or the Plan shall be given in writing
and shall be deemed effectively given upon receipt or, in the case of notices
delivered by the Company to you, five (5) days after deposit in the United
States mail, postage prepaid, addressed to you at the last address you provided
to the Company. Any notice shall have been deemed given when actually delivered.



Headings.

The headings of the Sections in this Agreement are inserted for convenience only
and shall not be deemed to constitute a part of this Agreement or to affect the
meaning of this Agreement.



Amendment.

This Agreement may be amended only by a writing executed by the Company and you
which specifically states that it is amending this Agreement. Notwithstanding
the foregoing, this Agreement may be amended solely by the Committee by a
writing which specifically states that it is amending this Agreement, so long as
a copy of such amendment is delivered to you, and provided that no such
amendment adversely affecting your rights hereunder may be made without your
written consent. Without limiting the foregoing, the Committee reserves the
right to change, by written notice to you, the provisions of this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change shall be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.



Miscellaneous

.



(a)

The rights and obligations of the Company under your Award shall be transferable
by the Company to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company's successors and assigns.



(b)

You agree upon request to execute any further documents or instruments necessary
or desirable in the sole determination of the Company to carry out the purposes
or intent of your Award.



(c)

You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.



(d)

This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.



(e)

All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.



Governing Plan Document

. Your Award is subject to all the provisions of the Plan, the provisions of
which are hereby made a part of your Award, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of your Award and those of the Plan, the provisions of
the Plan shall control;
provided, however
, that Section 4 of this Agreement shall govern the timing of any distribution
of Shares under your Award. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon you,
the Company, and all other interested persons. No member of the Committee shall
be personally liable for any action, determination, or interpretation made in
good faith with respect to the Plan or this Agreement.



Effect on Other Employee Benefit Plans.

The value of the Award subject to this Agreement shall not be included as
compensation, earnings, salaries, or other similar terms used when calculating
the Employee's benefits under any employee benefit plan sponsored by the Company
or any subsidiary except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company's or any subsidiary's employee benefit plans.



Choice of Law.

The interpretation, performance and enforcement of this Agreement shall be
governed by the law of the state of California

without regard to such state's conflicts of laws rules.



Severability

. If all or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the day and year set forth below.

Employee

Siebel Systems, Inc.



__________________________

By: __________________________

 

Name: _____________________

 

Title: __________________________

Date: __________________________

Date: __________________________




--------------------------------------------------------------------------------




Attachment II
Election Agreement




--------------------------------------------------------------------------------




Siebel Systems, Inc.
Restricted Stock Unit
Election Agreement

Please complete this Election Agreement and return a signed copy to the Stock
Administration Group of Siebel Systems, Inc. (the "Company") by [insert date].
Defined terms not explicitly defined in this Election Agreement but defined in
the Plan or your Restricted Stock Unit Award Agreement shall have the same
definitions as in such documents.

Name:

SS #:

 

Settlement Date

In making this election, the following rules apply:

You must select a Settlement Date as of which you will receive the Shares
associated with the Restricted Stock Unit that you elected to defer below.

You may elect as many Settlement Dates as you wish related to the Restricted
Stock Unit. You must, however, defer the issuance of Shares subject to the
Restricted Stock Unit in increments of 25,000. For example, if you have 100,000
Shares covered by your Restricted Stock Unit, you may elect up to four different
Settlement Dates -- one Settlement Date related to each increment of 25,000.

The vested Shares will be transferred to you on February 1 (or, if not a
business day, the first business day thereafter) of the year in which you select
to defer receipt of the Shares, unless you specifically select a different
Settlement Date in that year.

I hereby irrevocably elect to defer receipt of the Shares associated with the
above-referenced Restricted Stock Unit until the following date(s) and in the
following increment(s). I acknowledge that only vested Shares will be issued to
me and that the Settlement Date may occur after vesting.

A.

¨ _______     __________________________
                 Number     Month        Day           Year



B.

¨ _______     __________________________
                 Number     Month        Day           Year



C.

¨ _______     __________________________
                 Number     Month        Day           Year



D.

¨ _______     __________________________
                 Number     Month        Day           Year



E.

¨ _______     ___ day(s) following the termination of my Continuous Status as an
Employee, Director or Consultant
                  Number



F.

¨ Notwithstanding the election that I made in A-E above, I elect to have my
vested Shares issued to me on
                 the following date, even if such date occurs prior to the
date(s) selected above (check boxes that apply):





¨ ___ days following the termination of my Continuous Status as an Employee,
Director or Consultant
¨ Immediately upon a Change in Control
¨ Upon the earlier of a Change in Control or ___ days following the termination
of my Continuous Status as an Employee, Director or Consultant



If no Settlement Date is specified, then the issuance of vested Shares will
occur upon the termination your Continuous Status as an Employee, Director or
Consultant.

Manner of Transfer

All of the Shares you are entitled to receive on the Settlement Date specified
in this Election Agreement will be transferred to you on or as soon as
practicable after such Settlement Date.

 

Terms and Conditions

By signing this form, you hereby acknowledge your understanding and acceptance
of the following:

l. Company Right to Early Transfer. Notwithstanding any election made herein,
the Company or any Subsidiary reserves the right to transfer to you all of the
vested and then unissued Shares associated with the Restricted Stock Units
subject to this Election Agreement at any time following the termination of your
employment with the Company or any Subsidiary.

2. Withholding. The Company shall have the right to deduct from all deferrals or
payments hereunder, any federal, state, or local tax required by law to be
withheld.

3. Nonassignable. Your rights and interests under this Election Agreement may
not be assigned, pledged, or transferred other than as provided in the Siebel
Systems, Inc. [1996/1998] Equity Incentive Plan.

4. Termination of This Agreement. The Company reserves the right to terminate
this Agreement at any time. In such case, Shares that you purchased pursuant to
your Agreement may be issued to you immediately.

5. Bookkeeping Account. The Company will establish a bookkeeping account to
reflect the number of Shares that you acquired pursuant to your Restricted Stock
Unit and the Fair Market Value such Shares that are subject to this Election
Agreement.

6. Stock Certificates. Share certificates (each, a "Certificate") evidencing the
issuance of the Shares pursuant to your Restricted Stock Unit shall be issued to
you as of the applicable Settlement Dates (or such earlier date payment is to be
made pursuant to this Election Agreement) and shall be registered in your name.
Subject to the withholding requirements outlined above, Certificates
representing the unrestricted Shares will be delivered to you as soon as
practicable after the Settlement Date.

7. Change in Control. As used in this Election Agreement, "Change in Control"
means the occurrence, in a single transaction or in a series of related
transactions, of any one or more of the following events: (a) a dissolution,
liquidation or sale of substantially all of the assets of the Company; (b) a
merger or consolidation in which the Company is not the surviving corporation;
or (c) a reverse merger in which the Company is the surviving corporation but
the shares of the Company's common stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise. The term "Change in Control" shall not
include a sale of assets, merger or other transaction effected exclusively for
the purpose of changing the domicile of the Company. In the event of any
conflict in the definition of "Change in Control" (or any analogous term)
between the provisions of a separate agreement between you and the Company and
those of this Election Agreement, the provisions of this Election Agreement
shall control.

8. Governing Law. This Agreement shall be construed and administered according
to the laws of the State of California.

By executing this Election Agreement, I hereby acknowledge my understanding of
and agreement with all the terms and provisions set forth in this Election
Agreement.

 

Employee

Siebel Systems, Inc.



__________________________

By: __________________________

 

Name: __________________________

 

Title: __________________________

Date: __________________________

Date: __________________________




--------------------------------------------------------------------------------




 

Attachment III
Siebel Systems, Inc. [1996/1998] Equity Incentive Plan




--------------------------------------------------------------------------------


